                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LEONARD THOMAS,

                      Plaintiff,

                      v.                            CAUSE NO.: 3:18-CV-803-JD-MGG

 JACK HENDRIX, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Leonard Thomas, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       In the complaint, Thomas alleges that he suffer from schizophrenia, anxiety, and

antisocial personality disorder. In 2015, he was enrolled in the dialectical behavior

therapy program at the Wabash Valley Correctional Facility. In January 2016, he was

transferred to the Westville Correctional Facility, which prevented him from completing

the program. The harsher conditions at Westville in conjunction with his mental health

condition caused Thomas to attempt suicide on three occasions by April 2016.
        Thomas asserts that Jack Hendrix, Cara Misetic, Vicki E. Burdine, Mary Ruth

Sims, Samuel Byrd, Shannon Roden, Danielle D. Nance, Dick Brown, Matt Leohr,

Michael Osborn, J. Walters, Amy Eichmeier, Tim Axsom, and Jodeana Raney1 retaliated

against him for filing grievances and lawsuits by removing him from the therapy

program and by transferring him to the Westville Correctional Facility in January 2016.

He specifically alleges that Dr. Burdine, Axsom, Raney, and Roden informed him that

he was being transferred due to his grievances and the two lawsuits he filed against

individuals working at the Pendleton Correctional Facility and the Westville

Correctional Facility related to his medical care, which he litigated from April 2012 to

September 2017. Thomas v. Wolfe, 1:12-cv-443 (S.D. Ind. filed April 4, 2012); Thomas v.

Levine; 2:15-cv-399 (S.D. Ind. filed December 12, 2015).

        “To prevail on his First Amendment retaliation claim, [a plaintiff] must show

that (1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and (3) the

First Amendment activity was at least a motivating factor in the Defendants’ decision to

take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012). The

complaint states a plausible claim of First Amendment retaliation against these

defendants.

        Thomas asserts that the aforementioned defendants also acted with deliberate

indifference to his serious medical needs by removing him from the therapy program



        1 According to the complaint, these defendants worked at the New Castle Correctional Facility,
with the exception of Hendrix, Misetic, and Burdine, who worked in Indianapolis.


                                                   2
and transferring him to a prison with harsher conditions. He further alleges that Mark

Sevier, Andrew Pazera, Mark Newkirk, Lowry Evans, Sergeant Lovings, Sergeant S.

Miller, Officer J. Wilson, Gloria Thode, Barbara Eichmann, Brad S. Mazick, Eddie

Taylor, Amjad Shihadeh, Andrew Liaw, Katherine Hutchinson, and Joelynn Bigheart2

also violated his right to adequate medical care. He explains that these defendants knew

of his mental condition, his transfer from a special needs unit, and his multiple written

requests for assistance at Westville but that they did nothing to protect him from his

mental condition.

       Under the Eighth Amendment, inmates are entitled to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy

both an objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference

means that the defendant “acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could




       2   According to the complaint, these defendants worked at the Westville Correctional Facility.


                                                     3
have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). The complaint

states a plausible Eighth Amendment claim of deliberate indifference.

       Thomas further alleges that his right to procedural due process was violated

when he was transferred to the Westville Correctional Facility. To state a procedural

due process violation, a plaintiff must allege the deprivation of a liberty or property

interest arising from the Due Process Clause or created by state law. DeWalt v. Carter,

224 F.3d 607, 613 (7th Cir. 2000) (citing Sandin v. Conner, 515 U.S. 472, 483-84 (1995)). The

Constitution itself does not give rise to a liberty interest in avoiding transfer to more

adverse conditions of confinement,” but a state-created liberty interest may arise if a

housing assignment “imposes atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Wilkinson v. Austin, 545 U.S. 209, 223

(2005). Though the complaint suggests that Thomas preferred the Wabash Valley

Correctional Facility, it does not describe how the conditions at the Westville

Correctional Facility were unusual when compared to ordinary prison life. Therefore,

Thomas may not proceed on a procedural due process claim.

       As a final matter, Thomas alleges that Byron A. Bertsch and Janet Colleen West

violated his constitutional rights, but he cannot proceed against them because he did

not list them as defendants. Similarly, Thomas names Charles Dalrymple and Leah R.

Marsden as defendants but does not otherwise mention them in the complaint. These

defendants are dismissed.




                                              4
      For these reasons, the court:

      (1) GRANTS Leonard Thomas leave to proceed on a claim of First Amendment

retaliation against Jack Hendrix, Cara Misetic, Vicki E. Burdine, Mary Ruth Sims,

Samuel Byrd, Shannon Roden, Danielle D. Nance, Dick Brown, Matt Leohr, Michael

Osborn, J. Walters, Amy Eichmeier, Tim Axsom, and Jodeana Raney for removing him

from a therapy program and transferring him in January 2016;

      (2) GRANTS Leonard Thomas leave to proceed on an Eighth Amendment claim

of deliberate indifference to serious medical needs against Jack Hendrix, Cara Misetic,

Vicki E. Burdine, Mary Ruth Sims, Samuel Byrd, Shannon Roden, Danielle D. Nance,

Dick Brown, Matt Leohr, Michael Osborn, J. Walters, Amy Eichmeier, Tim Axsom, and

Jodeana Raney for removing him from a therapy program and transferring him in

January 2016;

      (3) GRANTS Leonard Thomas leave to proceed on an Eighth Amendment claim

of deliberate indifference to serious medical needs against Mark Sevier, Andrew Pazera,

Mark Newkirk, Lowry Evans, Sergeant Lovings, Sergeant S. Miller, Officer J. Wilson,

Gloria Thode, Barbara Eichmann, Brad S. Mazick, Eddie Taylor, Amjad Shihadeh,

Andrew Liaw, Katherine Hutchinson, and Joelynn Bigheart for failing to take measures

to prevent Thomas from attempting suicide in early 2016;

      (4) DISMISSES Charles Dalrymple and Leah R. Marsden;

      (5) DISMISSES all other claims;




                                            5
         (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on the defendants at the Indiana Department of Correction with a copy of this

order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

         (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that the defendants respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10.1, only to the

claims for which Leonard Thomas has been granted leave to proceed in this screening

order.

         SO ORDERED on October 3, 2018

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             6
